Name: Commission Regulation (EEC) No 733/92 of 25 March 1992 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3. 92 Official Journal of the European Communities No L 81 /13 COMMISSION REGULATION (EEC) No 733/92 of 25 March 1992 altering the export refunds on white sugar and raw sugar exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, &gt; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EEC) No 680/92 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 680/92 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to Regulation (EEC) No 680/92 are hereby altered to the amounts shown in the Annex hereto . Article 2 This Regulation shall enter into force on 26 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4 . (2) OJ No L 6, 11 . 1 . 1992, p. 19 . (3) OJ No L 73, 19 . 3 . 1992, p. 19 . No L 81 /14 Official Journal of the European Communities 26. 3 . 92 ANNEX to the Commission Regulation of 25 March 1992 altering the export refunds on white sugar and raw suear exported in the natural state (ECU) Amount of refund Product code per 100 kg per percentage point of sucrose content and per 1 00 kg net of the product in question 1701 11 90 100 35,76 (') 1701 11 90 910 35,19 (  ) 1701 11 90 950 (2) 1701 1290 100 35,76 (') 1701 12 90 910 35,19 (') 1701 12 90 950 0 1701 91 00 000 0,3887 1701 99 10 100 38,87 170i 99 10 910 38,26 1701 99 10 950 38,26 1701 99 90 100 0,3887 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85, as amended by Regulation (EEC) No 3251 /85.